     Case 2:18-cv-06309-FMO-PLA Document 28 Filed 12/17/18 Page 1 of 3 Page ID #:78



      William J. Fields (admitted pro hac vice)
 1
      wfields@zlk.com
 2    LEVI & KORSINSKY, LLP
      LEVI & KORSINSKY, LLP
 3
      30 Broad Street, 24th Floor
 4    New York, New York 10004
 5    Tel: (212) 363-7500
      Fax: (212) 363-7171
 6
 7 Attorneys for Plaintiff
 8 [Additional counsel on signature page]
 9
10                            UNITED STATES DISTRICT COURT

11                           CENTRAL DISTRICT OF CALIFORNIA

12     TONY RAMIREZ,                              ) Case No. 18-cv-06309 FMO(PLAx)
13                                                )
                               Plaintiff,         ) NOTICE OF VOLUNTARY
14           vs.                                  ) DISMISSAL
15                                                )
       MARATHON PATENT GROUP INC.,                )
16     DOUG CROXALL, EDWARD KOVALIK,              )
17     CHRISTOPHER       ROBICHAUD,               )
       RICHARD TYLER, AND RICHARD                 )
18     CHERNICOFF,                                )
19                                                )
                               Defendants.        )
20
                                                  )
21
22
23
24
25
26
27
28
30
31                           NOTICE OF VOLUNTARY DISMISSAL
     Case 2:18-cv-06309-FMO-PLA Document 28 Filed 12/17/18 Page 2 of 3 Page ID #:79



 1
 2                           NOTICE OF VOLUNTARY DISMISSAL
 3
            WHEREAS, on July 20, 2018, Plaintiff initiated the above-captioned action (the
 4
      “Action”) by filing a complaint (the “Complaint”) against defendants Marathon Patent
 5
      Group Inc. (“Marathon”), Doug Croxall, Edward Kovalik, Christopher Robichaud, Richard
 6
      Tyler, AND Richard Chernicoff (collectively, the “Defendants”);
 7
            WHEREAS, no class of Marathon shareholders has been certified, and thus, the
 8
      dismissal of this Action will not prejudice the interests of other Marathon shareholders;
 9
            WHEREAS, no defendant in this Action has answered the Complaint or filed for
10
      summary judgment.
11
            NOW, THEREFORE, Notice is hereby given that, pursuant to Federal Rule of Civil
12
      Procedure 41(a)(1)(A)(i), Plaintiff Tony Ramirez (“Plaintiff”) hereby voluntarily dismisses
13
      this Action with prejudice.    Federal Rule of Civil Procedure 41 allows plaintiffs to
14
      voluntarily dismiss an action without court order, subject to Rule 23(e) and any applicable
15
      federal statute, by notice of dismissal “before the opposing party serves either an answer or
16
      a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Voluntary dismissal
17
      without Court order is appropriate here because there is not a certified class under Rule 23,
18
      and Defendants have not filed an answer or a motion for summary judgment. See Fed. R.
19
      Civ. P. 23(e).
20
            ACCORDINGLY, Plaintiff states as follows:
21
            1.     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff
22
      voluntarily dismisses the Action; and
23
            2.     The Action shall be dismissed with prejudice as to Plaintiff only.
24
25
26
27
28
30                                          1
31                            NOTICE OF VOLUNTARY DISMISSAL
     Case 2:18-cv-06309-FMO-PLA Document 28 Filed 12/17/18 Page 3 of 3 Page ID #:80



 1
      Dated: December 17, 2018           LEVI & KORSINSKY, LLP
 2
                                         By: /s/ William J. Fields
 3
                                         William J. Fields (admitted pro hac vice)
 4                                       Joseph Levi
 5                                       Amy Miller (admitted pro hac vice)
                                         Samir Shukurov
 6                                       LEVI & KORSINSKY, LLP
 7                                       30 Broad Street, 24th Floor
                                         New York, New York 10004
 8                                       Tel: (212) 363-7500
 9                                       Fax: (212) 363-7171

10                                       LEVI & KORSINSKY, LLP
11                                       Adam C. McCall (SBN 302130)
                                         445 South Figueroa Street, 31st Floor
12                                       Los Angeles, California 90025
13                                       Telephone: (213) 985-7290
                                         Facsimile: (202) 333-2121
14
15                                        Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28
30                                       2
31                         NOTICE OF VOLUNTARY DISMISSAL
